                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION



RONALD W. YAKIMOW and TINA                        CV-17-84-BU-BMM
M. YAKIMOW,
                  Plaintiffs,
       vs.
                                                         Amended ORDER
CRAPO, LTD, CRAPO TRUCKING
CO., DAVID ROSS DAVIS, AND
DOES 1-5,
                   Defendants.

      The Court conducted a status conference in this case on June 12, 2019.

Plaintiff was represented by David R. Paoli, Esq., and Defendant was represented

by Marshal L. Mickelson.

      IT IS ORDERED:

       1.    Scheduling Order: The following schedule, established with the

concurrence of the parties, will be observed:


      All parties shall disclose liability experts,
      and Plaintiff shall disclose damages experts,
      on or before                                  September 13, 2019

      Defendant shall
      disclose damages experts
      (with Rule 26(a)(2) reports)
                                         1
      on or before:                                October 11, 2019

      All parties shall disclose rebuttal
      experts (with Rule 26(a)(2) reports)
      on or before:                                October 25, 2019


      Discovery shall close on:                    December 6, 2019


      All pretrial motions, other than discovery
      motions, shall be filed and fully briefed
      on or before:                                January 10, 2020


      Status conference and hearing on all
      pending motions:                             January 23, 2020, at 1:30 p.m.


      Proposed final pretrial order:               February 7, 2020


      Final pretrial conference:                   February 20, 2020, at 1:30 p.m.
                                                   Mike Mansfield Courthouse
                                                   Butte, Montana

      Trial briefs, jury instructions due:         March 2, 2020

      Trial (6 member jury):                       March 9, 2020, at 9:00 a.m
                                                   Mike Mansfield Courthouse
                                                   Butte, Montana

      The parties may stipulate to the extension of any of the above deadlines that

precede the motions deadline, without a court order. Any party seeking a

continuance of the motions deadline or any subsequent deadline must file a motion

with the Court.

                                             2
      IT IS FURTHER ORDERED:

      2.     Local Rules and Electronic Filing. Parties are advised that revised

Local Rules for the District of Montana became effective February 1, 2019, and

apply in all cases pending when the changes become effective. In addition, all

counsel shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). All counsel must show cause if they are not filing electronically. Further

information is available on the Court’s website, www.mtd.uscourts.gov, or from

the Clerk’s Office. See also L.R. 1.4.

      3.     Service by E-Mail for Parties Not Filing Electronically. Parties not

filing electronically may consent to be served by e-mail, pursuant to Fed. R. Civ. P.

5(b)(2)(E), by agreeing to such service in writing. See L.R. 1.4(c)(3).

      4.     Amending Pleadings or Joining Parties. Parties are not required to

seek leave of the Court to amend pleadings or join parties prior to the deadline

established in paragraph 1.

      5.     Discovery Issues. Unresolved discovery issues shall be presented for

resolution promptly. Discovery motions (with briefs) shall be filed no later than 10

days after counsel has met and conferred as required by Fed. R. Civ. P. 37.

      Prior to filing a motion to compel discovery, counsel must advise the client

that the loser will pay the opposing party’s associated fees and costs. See Fed. R.

Civ. P. 37(a)(5). Counsel must certify its compliance with this requirement in the

                                          3
motion. In addition, when the motion to compel is fully-briefed, both parties shall

file affidavits with the Court detailing their known fees and costs associated with

the motion.

      6.      Motions. All motions, except discovery motions, shall be filed to

ensure they are fully briefed by the date specified in paragraph 1. “Fully briefed”

means that the brief in support of the motion and the opposing party’s response

brief are filed with the Court.

      Unopposed motions shall be accompanied by a proposed order, separate

from the motion. The proposed order shall be e-filed under the heading “Proposed

Order” and e-mailed to bmm_propord@mtd.uscourts.gov.

      7.      Protective Orders.

      If the parties can reach an agreement concerning the use of confidential and

financial information there is no need to seek a protective order from this Court.

The Court will issue a protective order only if the parties can show that a

negotiated and signed stipulation is insufficient to protect their interests.

      8.      Identification and Authenticity of Written Documents. The parties

stipulate as to identification and authenticity for all written documents produced in

pretrial disclosure and during the course of discovery, except as provided in this

paragraph. If a party objects to either the identification or the authenticity of a

particular document produced by another party, the objecting party must make and

                                           4
serve a specific objection upon all other parties, in writing, prior to the deadline for

the close of discovery. If a document is produced and the producing party objects

either to identification or authenticity, the producing party shall so state, in writing,

to all other parties at the time of production. All other objections are reserved for

trial.

         9.     Expert Reports.

               a.    Witnesses Retained or Specially Employed

         Expert reports for any witness retained or specially employed to provide

expert testimony in the case, or whose duties as an employee of a party involve

giving expert testimony shall be served on or before the disclosure deadline

specified in paragraph 1. Such reports must comply with Fed. R. Civ. P.

26(a)(2)(B). The reports must be complete, comprehensive, accurate, and tailored

to the issues on which the expert is expected to testify. Objections to the timeliness

or sufficiency of an expert report must be filed in the form of a motion within 14

days of the disclosure date set forth in paragraph 1, or the objection will be deemed

waived. Objections related to expert witnesses or testimony on any grounds other

than the timeliness or sufficiency of an expert report are appropriately raised

through motions in limine submitted by the date set forth in paragraph 1, and need

not be raised within this 14 day window. An inadequate report or disclosure may




                                            5
result in exclusion of the expert’s opinions at trial even if the expert has been

deposed.

              b.        Other Witnesses who will Present Expert Testimony

       With respect to those expert witnesses not required to provide a written

report under Rule 26(a)(2)(C), a party must still serve a written disclosure,

identifying the evidence and stating:

                        (i)    the subject matter on which the witness is expected to

                               present evidence under Fed. R. Evid. 702, 703, or 705;

                               and

                        (ii)   a summary of the facts and opinions to which the witness

                               is expected to testify.

       10.    Supplemental Disclosure. Initial reports or depositions of experts

determined to be inaccurate or incomplete shall be corrected or completed by

supplemental disclosure no later than 90 days before trial.

       11.    Interim Status Conference. The Court will convene an interim status

conference upon application by any party if deemed necessary or appropriate by

the requesting party.

       12.    Number of Jurors and Length of Trial. Trial of this case shall be

conducted in Butte, Montana, before a jury of six persons. The parties except the

trial to last 3 days.

                                               6
      13.    Attorney Conference for Trial Preparation. If the case does not

settle, counsel for the plaintiffs shall convene an attorneys’ conference during the

week indicated in paragraph 1, or before, to complete the Final Pretrial Order, to

exchange exhibits and witness lists, and to complete or plan for the completion of

all items listed in L.R. 16.4(b). The Final Pretrial Order shall comply with the

form prescribed by Fed. R. Civ. P. 26(a)(3)(A)(i)-(iii) and Local Rule 16.4. Except

for relevancy, objections to the use or designation of deposition testimony are

waived if they are not disclosed on the opposing party’s witness list, and objections

to exhibits are waived if they are not disclosed on the opposing party’s exhibit list.

See generally Forms D, E, and F, Local Rules Appendix C.

      14.    Final Pretrial Order. The parties should e-file the proposed Final

Pretrial Order and e-mail a copy in Word format to

bmm_propord@mtd.uscourts.gov. Once filed and signed by the Court, the Final

Pretrial Order supersedes all prior pleadings and may not be amended except by

leave of court for good cause shown.

      15.    Final Pretrial Conference. Counsel for the parties shall appear

before the Court in chambers at Butte, Montana, for the final pretrial conference on

the date and time set forth in paragraph 1. Each party should bring a copy of its

trial exhibits if a copy has not already been delivered to chambers.




                                          7
      16.    Trial Briefs. Trial briefs are optional but if filed must be received by

the Court on the date indicated in paragraph 1.

      17.    Jury Instructions.

             (a)   The parties shall jointly prepare jury instructions upon which

      they agree (proposed joint instructions). If necessary, each party may also

      prepare a set of proposed supplemental instructions if different from the

      agreed joint instructions. No two instructions shall be submitted with the

      same number. The parties shall also prepare an agreed upon verdict form

      with the instructions. If a verdict form cannot be agreed to, each party shall

      prepare a separate verdict form together with a written statement explaining

      why they do not agree on a joint verdict form.

             (b)   Filing of Joint Proposed Jury Instructions and Joint Proposed

      Verdict Form: By the date set forth in paragraph 1, any party filing

      electronically or, if no party is filing electronically, Plaintiff’s counsel shall

      (1) file one working copy of the Joint Proposed Jury Instructions and Joint

      Proposed Verdict Form, and (2) e-mail the same documents, plus a clean

      copy of each, in Word format to bmm_propord@mtd.uscourts.gov. If the

      documents are filed conventionally, the filing party must deliver them to the

      Clerk of Court in the Division of venue.




                                           8
      (c)    Electronic Filers’ Supplemental Proposed Jury Instructions and

Separate Verdict Forms: By the date set forth in paragraph 1, each party

shall (1) file one working copy of its supplemental proposed Jury

Instructions, together with its proposed verdict form if the parties do not

jointly propose one; and (2) e-mail the same documents, plus a clean copy of

each, in WordPerfect format to bmm_propord@mtd.uscourts.gov.

      (d)    Conventional Filers’ Supplemental Proposed Jury Instructions

and Separate Verdict Forms: By the date set forth in paragraph 1, each party

shall (1) deliver to the Clerk of Court in the Division of venue one working

copy of its supplemental proposed Jury Instructions, together with its

proposed verdict form if the parties do not jointly propose one; and (2) e-

mail the same documents, plus a clean copy of each, to

bmm_propord@mtd.uscourts.gov.

18.   Format of Jury Instructions.

      (a)    The clean copy shall contain:

             (1)    a heading reading “Instruction No. ___”, and

             (2)    the text of the instruction.

      (b)    The working copy shall contain:

             (1)    a heading reading “Instruction No. ”,

             (2)    the text of the instruction,

                                    9
              (3)   the number of the proposed instruction,

              (4)   the legal authority for the instruction, and

              (5)   the title of the instruction; i.e., the issue of law addressed

              by the proposed instruction.

      (c)     Jury instructions shall be prepared in 14-point Times New

Roman font.

19.   Settling of Instructions. The parties are advised that final

instructions for submission to the jury will be settled in chambers, on the

record, prior to closing argument, at which time counsel may present

argument and make objections.

20.   Trial Exhibits.

      (a)     Counsel shall electronically exchange exhibits (by CD, DVD,

e-mail, or other agreed upon method) with opposing counsel prior to the

final pretrial conference. Counsel must provide a binder of paper copies of

the exhibits upon request of opposing counsel.

      (b)     Each exhibit must show the number of the exhibit. If paper

copies of the exhibits are exchanged, the binders must bear an extended tab

showing the number of the exhibit. The exhibit list must identify those

exhibits the party expects to offer and those the party may offer if the need

arises. Fed. R. Civ. P. 26(a)(3)(A)(iii); Form F, Local Rules Appendix C.

                                    10
             (c)    Exhibits marked for use at trial that have not been numbered in

      discovery shall be marked by plaintiffs using an agreed upon range of arabic

      numbers and by defendants using a different agreed upon range of arabic

      numbers.

             (d)    Each exhibit must be paginated, including any attachments

      thereto. Exhibits shall not be duplicated. An exhibit may be used by either

      of the parties.

             (e)    Counsel shall file with the Court a CD or DVD of the exhibits,

      as well as one paper copy of the exhibits. The paper copy shall be formatted

      as described in (b), above. The electronic files and paper copy shall be

      delivered to the chambers of Judge Brian Morris on or before the date of the

      final pretrial conference.

             (f)    Failure to comply with (a) through (e) above may result in the

      exclusion of the exhibit at trial.

      21.    Jury Evidence Recording System (JERS). The parties shall be

prepared to use the Jury Evidence Recording System (JERS). JERS is available

through the Court. It allows jurors to use a touch-screen to see the evidence

admitted at trial in the jury room during their deliberations. Detailed information

about how to use JERS, including contact information for District personnel who

can explain further, is found on the Court's website, http://www.mtd.uscourts.gov/

                                           11
under the heading “Attorneys.” Parties must contact the Clerk's office for technical

assistance for the use of JERS by the time of the Final Pretrial Conference in the

case and in no event less than two weeks before trial.

      22.    Calling Witnesses at Trial. When a witness is called to testify at

trial, counsel shall provide to the Clerk of Court four (4) copies of a single page

document, see Form I, Local Rules Appendix C, providing the following

information about the witness:

             (a)    the full name and current address of the witness;

             (b)    a brief description of the nature and substance of the witness’s

             testimony;

             (c)    date witness was deposed or statement taken

             (d)    a listing of each exhibit to which the witness may refer during

             direct examination.

      23.    Supplemental Schedule. This Order will be supplemented following

the January 23, 2020, status conference. The parties should be prepared to discuss

the following at the status conference:

             (a)    intended use of Real-Time reporting at trial;

             (b)    intended use of the courtroom electronic evidence system at

             trial; and




                                          12
       (c)    intended use of video conferencing for presentation of

witnesses at trial.

DATED this 14th day of June, 2019.




                                   13
Case 2:17-cv-00084-BMM Document 19 Filed 06/12/19 Page 14 of 14
